NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIAM R. JOHNSON,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1462
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

William R. Johnson, pro se.


PER CURIAM.

             Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); State v. King,

426 So. 2d 12 (Fla. 1982); Henry v. State, 933 So. 2d 28 (Fla. 2d DCA 2006); Desmond

v. State, 576 So. 2d 743 (Fla. 2d DCA 1991); Edwards v. State, 128 So. 3d 134 (Fla. 1st

DCA 2013); Golfe v. State, 125 So. 3d 876 (Fla. 4th DCA 2013); Wilson v. State, 109
So. 3d 240 (Fla. 4th DCA 2013); Collins v. State, 97 So. 3d 305 (Fla. 4th DCA 2012).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.